Case 3:19-cv-01489-TJC-PDB Document 56 Filed 05/21/20 Page 1 of 2 PageID 480




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

  DANIEL SILVESTER, on behalf of himself
  and those similarly situated,

         Plaintiff,                                     Case No. 3:19-CV-01489-TJC-PDB
  v.

  SAMSUNG ELECTRONICS AMERICA, INC.,
  a New York Business Corporation,

        Defendant.
  ________________________________________/

                      NOTICE OF DISMISSAL WITHOUT PREJUDICE

         Pursuant to Federal Rule of Civil Procedure 41(a) Plaintiff, DANIEL SILVESTER,

  by and through his undersigned counsel, notice to the dismissal of the above-captioned action

  in its entirety, including claims of all opt-in plaintiffs, without prejudice, with each party to

  bear its own fees and costs.

  Dated: May 21, 2020                                  Respectfully submitted:

                                                       /s/ Andrew R. Frisch___
                                                       Andrew R. Frisch
                                                       Morgan & Morgan, P.A.
                                                       8151 Peters Road, Suite 4000
                                                       Plantation, FL 33324
                                                       Telephone: (954) WORKERS
                                                       Facsimile: (954) 327-3013
                                                       Email: AFrisch@forthepeople.com


                                                        Attorneys for Plaintiffs
Case 3:19-cv-01489-TJC-PDB Document 56 Filed 05/21/20 Page 2 of 2 PageID 481




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 21st day of May, 2020, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which I understand will send a

  notice of electronic filing to all parties of record.


                                                          /s/ ANDREW R. FRISCH
                                                          Andrew R. Frisch




                                                    2
